DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant’s election without traverse of Species A in the reply filed on 10/25/2022 is acknowledged. The requirement is deemed proper and is therefore made FINAL.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-6, 9, and 13 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Hodorek et al. (US Pub. No. 2020/0188123; hereinafter Hodorek).
Hodorek discloses the following regarding claim 1: a base member of a stemless shoulder implant, the base member comprising: a proximal collar (312 and/or 712) having a proximal surface (upper surface) and a bone-engaging surface (lower surface) opposite the proximal surface (Figs. 27-30, 83-92), the collar having a superior portion (please see annotated Figures A and B, below) and an inferior portion (Figures A-B), the superior portion defining an arc shape (Figures A-B) and the inferior portion defining a substantially triangular shape (Figures A-B).


    PNG
    media_image1.png
    330
    576
    media_image1.png
    Greyscale

Figure A.


    PNG
    media_image2.png
    345
    648
    media_image2.png
    Greyscale

Figure B.

Hodorek discloses the following regarding claim 2: the base member of claim 1, further comprising a central anchor (320 and/or 726) extending distally along a longitudinal axis of the base member from the bone-engaging surface of the collar a first distance to a central tip (Figs. 29, 83).  
Hodorek discloses the following regarding claim 3: the base member of claim 2, wherein the central anchor includes a plurality of ribs (322 and/or 732) extending radially outward of the central anchor (Figs. 27-30, 83).  
Hodorek discloses the following regarding claim 4: the base member of claim 2, further comprising at least one chisel slot (338 and/or 718) extending from the bone-engaging surface to the proximal surface adjacent a portion of the central anchor (Figs. 27, 83), the at least one chisel slot configured to receive a tool for removing bone (Figs. 27, 83; paras. 0141-0142, 0159-0160).  Please note that claim recitations defining how and where the applicant' s invention is used are considered to be intended use limitations. It has been held that a recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus satisfying the claimed structural limitations. A recitation of the intended use of the claimed invention must result in a structural difference between the claimed invention and the prior art in order to patentably distinguish the claimed invention from the prior art. If the prior art structure is capable of performing the intended use, then it meets the claim.
Hodorek discloses the following regarding claim 5: the base member of claim 3, further comprising a plurality of peripheral supports (328, 332) each positioned radially outwardly of the central anchor (Fig. 27) and extending distally from the bone-engaging surface of the collar (Fig. 27).  
Hodorek discloses the following regarding claim 6: the base member of claim 5, wherein each peripheral support extends a second distance to a peripheral tip (lower ends of elements 328, 332), the first distance being greater than the second distance (Fig. 29).  
Hodorek discloses the following regarding claim 9: the base member of claim 5, wherein the arc of the superior portion extends between a first peripheral support and a second peripheral support of the plurality of peripheral supports (Figs. 27-28).  
Hodorek discloses the following regarding claim 13: the base member of claim 1, wherein at least a portion of the collar includes an enhanced fixation surface (Figure A) for promoting bone ingrowth.  
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 7, 8, 10-12, and 14-17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hodorek.
Regarding claims 7, 8, 10-12, and 16, Hodorek discloses the limitations of the claimed invention, as described above. However, the cited embodiments of Hodorek do not disclose the claimed features of the central anchor, the peripheral supports, and the chisel slots. Hodorek teaches, in an alternate embodiment shown in Figs. 1-24, the claimed features of the central anchor, the peripheral supports, and the chisel slots, for the purpose of more securely anchoring the prosthesis at its implantation site (paras. 0127-0136). Hodorek teaches the plurality of ribs (136) extending along the central anchor (122) and connecting to a respective one of the plurality of peripheral supports (138). Each of the plurality of ribs connects to an inner surface of the respective one of the peripheral supports (Figs. 1-2). The base member includes four peripheral supports (Figs. 21-22). The base member further comprises at least one chisel slot (134, 338, 718) extending from the bone-engaging surface to the proximal surface adjacent a portion of the central anchor, that is fully capable of receiving a tool for removing bone (Figs. 5, 27, 83). The base member includes four chisel slots (Fig. 5). Each of the plurality of peripheral supports extends along the same diameter of the base component such that each support is an equal distance from a central longitudinal axis of the base (para. 0130). It would have been obvious to one having ordinary skill in the art to modify the embodiments of Hodorek shown in Figures 27 and 83, to have the anchoring structure and chisel slots of the embodiment of Figures 1-24, in order to more securely anchor the prosthesis at its implantation site.
Regarding claims 14, 15, and 17, the optimization of parameters is a routine practice that would be obvious for a person of ordinary skill in the art to employ. It would have been customary for one of ordinary skill to determine the optimal angle ranges needed to achieve the desired results. Thus, absent some demonstration of unexpected results from the claimed parameters, the optimization of the angle ranges, would have been obvious at the time of applicant's invention in view of the teachings of Hodorek. It is well-established that merely selecting proportions and ranges is not patentable absent a showing of criticality. In re Becket, 33 USPQ 33; In re Russell, 169 USPQ 426.
Hodorek teaches the following regarding claim 14: the base member of claim 1, wherein the triangular shape of the inferior portion is defined by a first side edge extending along a first line (Figure A) and a second side edge extending along a second line (Figure A).  
Hodorek teaches the following regarding claim 15: the base member of claim 5, wherein an angle from the central tip (lower end of element 320) of the central anchor to opposing side walls of a respective one of the plurality of peripheral supports (Fig. 27).  
Hodorek teaches the following regarding claim 17: the base member of claim 5, wherein the plurality of supports includes a first inferior support and a second posterior support (Fig. 27).
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Ann Schillinger whose telephone number is (571)272-6652.  The examiner can normally be reached on Monday-Friday (9am-5:30pm).
If attempts to reach the examiner by telephone are unsuccessful, please contact the examiner’s supervisor, Jerrah Edwards, at (408)918-7557.  The fax phone number for the organization where this application or proceeding is assigned is (571)273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/ANN SCHILLINGER/Primary Examiner, Art Unit 3774